The Court.
Appellant was charged with the offense of an assault with a deadly weapon, with intent to commit murder, and was convicted of the lesser offense of an assault with a deadly weapon. For a reversal of the judgment, he insists that the court erred in not instructing the jury upon the question of his good character for peace and quiet, he having introduced evidence to that point. It would be unfair and unjust to the people and the court to reverse a judgment and order a new trial because the court did not instruct the jury upon every conceivable phase or principle of law directly or indirectly involved in the case. We have so often held that if a defendant desired an instruction as to the law upon any special branch of the case he should direct the court’s attention to the particular matter, and request an instruction to that effect, that a citation of authorities is not demanded. Appellant complains that the jury were not instructed that under the information they could convict him of a simple assault. As already suggested, he should have requested such an instruction to be given to the jury, if he desired the benefit of it. The evidence of the prosecution disclosed an assault upon the prosecutrix with an open pocketknife, the blade thereof being three or three and one half inches in length. The defendant denied any assault. Under the evidence, he was either guilty of an offense more serious than a simple assault, or he was not guilty. The facts disclosed by the record would seem to justify a refusal by the court to give an instruction as to simple assault, even if it had been requested by the defendant. (People v. Madden, 76 Cal. 521; People v. Scott, 27 Pac. Rep. 931.) These decisions of the court are not in conflict with section 1159 of the Penal Code; for that section contemplates the conviction of - a defendant for the lesser offense, when the evidence is insufficient to justify a conviction for the greater offense charged. The instructions given correctly state the law.
Let the judgment and order be affirmed.